Citation Nr: 0925422	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a previously 
filed claim of service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.  

2.  Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. §§ 1310 and 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to April 
1946.  The Veteran died in October 1983.  The appellant is 
the surviving spouse of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from respective January 2005 and March 2006 rating and 
administrative decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which, 
in pertinent part, respectively denied entitlement to service 
connection for cause of death and accrued benefits.  

Although the appellant has made statements indicating that 
she did not file an accrued benefits claim in April 2006, in 
her subsequent January 2007 substantive appeal to the Board 
the appellant indicated that she wished to appeal all of the 
issues listed in the December 2006 statement of the case 
(SOC), which included entitlement to accrued benefits.  Thus, 
the issue of entitlement to accrued benefits is presently 
before the Board.  See 38 C.F.R. § 20.202 (2008).

In January 1980 the RO received a claim of entitlement to 
service connection for schizophrenia.  In February 1980 the 
RO denied this claim upon a finding that the Veteran filed an 
essentially duplicate claim for schizophrenia in February 
1962, which was denied in a March 1962 rating decision.  
However, a review of the claim file shows that in February 
1962 the Veteran filed a claim for schizophrenic reaction, 
which was granted in a March 1962 rating decision.  It was 
noted that the Veteran was incompetent, and other 
contemporaneous VA letters indicate that the Veteran was 100 
percent disabled as a result of his schizophrenia disability.  
A letter from the RO dated in March 1962 notes that the 
Veteran was granted pension based on nonservice connected 
disability.  Therefore, the Veteran's January 1980 claim for 
service connection for schizophrenia had not been previously 
adjudicated in 1962 and was pending at the time of death.  
Thus, the appellant currently has an accrued benefits claim 
based on the open claim for service connection for 
schizophrenia.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1998).  The issue has been recharacterized to better 
comport with the record and contentions.  

The appellant claims entitlement to DIC pursuant to 38 
U.S.C.A. § 1151 for medications the Veteran was prescribed by 
VA medical facilities between 1961 and 1982 for what was 
incorrectly believed to be schizophrenia.  This claim is not 
currently before the Board and is referred to the RO for 
appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the death certificate, the Veteran's death in 
October 1983 was caused by cardiopulmonary arrest due to 
sepsis as a consequence of acute leukemia.  Medical records 
in 1983 indicate a long history of chronic myelomonocytic 
leukemia.  The appellant seeks entitlement to accrued 
benefits and service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as the 
result of leukemia that was caused by his being prescribed 
medications between 1961 to 1982 for what was incorrectly 
believed to be schizophrenia, but was in fact PTSD related to 
his World War II service.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The appellant has not received any notice regarding her 
accrued benefits claim and thus her claim must be remanded so 
she can be provided with notice.  

VA Forms 10-7132, 10-7131 and 10-2593 indicate that the 
Veteran received outpatient and/or inpatient treatment at the 
Roseburg, Oregon, VA hospital from 1961 to 1963, in 1978, in 
November and December 1981 and July and August 1982 and at 
the Portland, Oregon, VA hospital in December 1961 and in 
1976.  Some hospital summaries from Roseburg VA hospital from 
1961 to 1963 are of record but otherwise the cited VA records 
are not in the claims file.  An attempt to obtain these 
records should be made.

Because the appellant's accrued benefits claim is being 
remanded, and because adjudication of that claim may impact 
the adjudication of the appellant's claim of entitlement to 
DIC benefits, these claims are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 U.S.C.A. 
§ 1318.  Given the foregoing, the appellant's claim of 
entitlement to DIC benefits also must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VA notice letter 
regarding her claim of entitlement to 
accrued benefits.  The letter should 
include the information necessary to 
substantiate the underlying service 
connection claim for an acquired 
psychiatric disorder, to include PTSD and 
schizophrenia, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  All required development deemed 
necessary in regards to the claims of 
entitlement to accrued benefits based on a 
previously filed claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD and 
schizophrenia, and entitlement to service 
connection for the cause of the Veteran's 
death, including DIC benefits pursuant to 
the provisions of 38 U.S.C.A. §§ 1310 and 
1318, must be accomplished.  

2.  Contact the appellant and ask her to 
provide the names and addresses of all 
medical facilities or providers that 
treated the Veteran for his psychiatric 
problems and disorders following his 
separation from service.  Obtain all 
identified records and note negative 
responses.  

3.  Take all necessary steps to obtain the 
Veteran's treatment records from the VA 
medical facilities in Roseburg, Oregon, 
from 1961 to 1983, including but not 
limited to 1978, November and December 
1981 and July and August 1982; and from 
the Portland, Oregon, VA facilities in 
December 1961 and in 1976.  Note negative 
responses.  

4.  Again, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated, and must be adjudicated for 
accrued benefits purposes based on the 
previously filed claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD and 
schizophrenia.  If service connection is 
established for any psychiatric disorder, 
the claim that the Veteran's death 
resulted from medications prescribed for 
the service-connected disability must be 
considered (see the appellant's May 2008 
statement).  If any of the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




